Citation Nr: 1720557	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as secondary to other service-connected disabilities.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, right lower extremity, or left lower extremity, to include as due to herbicide exposure.

7.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

8.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

9.  Entitlement to an effective date prior to August 13, 2012 for a grant of service connection for PTSD.

10.  Entitlement to an effective date prior to August 13, 2012 for a grant of special monthly compensation (SMC) based on housebound status.

11.  Entitlement to a rating in excess of 20 percent for service-connected left elbow skin graft residuals.

12.  Entitlement to a rating in excess of 50 percent for service-connected left elbow ulnar nerve disability.

13.  Entitlement to SMC based on the need for regular aid and attendance.

14.  Entitlement to automotive adaptive equipment.


REPRESENTATION

Appellant represented by:	Andrew Wener, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2013 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In March 2017, a Travel board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hepatitis C, acquired psychiatric disability, OSA, hearing loss, peripheral neuropathy, heart disability, and skin disability, increased rating for left elbow ulnar nerve impairment, entitlement to SMC based on aid and attendance, and entitlement to automotive adaptive equipment are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran has tinnitus that first manifested to a compensable degree within the first postservice year.

2.  A January 2013 rating decision granted service connection for PTSD from August 13, 2012, the date that VA received the Veteran's first and only claim seeking such benefit.
3.  A January 2013 rating decision granted the Veteran SMC based on housebound status effective August 13, 2012, the date VA received the Veteran's first and only claim seeking such benefit.

4.  At no point during the period on appeal are the Veteran's left elbow skin graft residuals shown to be manifested by scars that are painful, unstable, or deep and nonlinear and occupying an area or areas larger than 465 square centimeters; there is no evidence or allegation indicating such disability is manifested by anything other than a single left medial arm scar, or by additional symptoms or pathology that are not contemplated by the schedular rating criteria applicable to scars.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  An earlier effective date for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016)

3.  An earlier effective date for the award of SMC based on housebound status is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4.  A rating in excess of 20 percent is not warranted for service-connected left elbow skin graft residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.118, Diagnostic Codes (Codes) 7801-05 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters dated in January 2011, February 2011, October 2011, and December 2012.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations evaluating the Veteran's left elbow skin graft residuals were conducted in December 2012 and February 2016.  The Veteran has not alleged, and there is no evidence suggesting, that such disability has since worsened.  Together, the reports of those examinations sufficiently describe the pertinent disability to allow for application of the relevant rating criteria.  Furthermore, the Board notes that earlier effective date claims are generally determined based on evidence already in the record and additional development is not needed.  Notably, the Veteran has not identified any pertinent records that remain outstanding or alleged that any development has been inadequate.  In light of the above, the Board finds that VA's duty to assist is also met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection for Tinnitus

The Veteran has presented competent testimony of hazardous noise exposure in service and is presumed to have sustained acoustic trauma based on STRs confirming he was engaged in combat with enemy forces in Vietnam.  See 38 U.S.C.A. § 1154(b).  He has also presented testimony that he has tinnitus that first manifested within six or eight months of military discharge.  Therefore, the evidence reasonably shows that service connection for tinnitus on a presumptive basis, as a chronic disease under 38 U.S.C.A. §§ 1112, is warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence if acoustic trauma).  

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year after separation from service, the effective date will be the date following service separation or the date entitlement arose.  38 U.S.C.A. § 5110 (a), (b); 38 C.F.R. § 3.400 (b)(2).

The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

	

In January 2013, the AOJ granted the Veteran service connection for PTSD, rated 100 percent and SMC based on housebound status under 38 U.S.C.A. § 1114(s).  The effective date assigned for both awards was August 13, 2012, the date VA received the Veteran's claim seeking those benefits.  To award an earlier effective date for either award, the Veteran would have to show, as a threshold matter, that there is cause to disturb or otherwise set aside the finality of a prior denial of service connection for PTSD or SMC based on housebound status.  A review of the record shows that no other correspondence in the record could, even under the most liberal interpretation, be construed as a prior claim seeking either service connection for PTSD or SMC based on housebound status.  Thus, the August 13, 2012 claim is the first and only claim seeking such benefits and, as it was not received within a year of military discharge, August 13, 2012 is the earliest available effective date for the benefits in question.  Accordingly, there is simply no basis for granting an effective date prior to August 13, 2012 for the awards of service connection for PTSD and SMC based on housebound status.  

Increased Rating for Left Elbow Skin Graft Residuals

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on August 13, 2012, the period for consideration is from August 13, 2011 to the present.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A review of the Veteran's VA treatment records shows his left elbow skin graft residuals are manifested by a single left medial arm scar; thus, the disability will be rated under Codes 7801, 7802, and 7804.  

Under code 7801, scars not of the head, face, or neck that are deep and nonlinear warrant a 10 percent rating if they occupy an area or areas of at least 39 square centimeters, but less than 77 square centimeters.  A 20 percent rating is warranted for such scars if they occupy an area or areas of at least 77 square centimeters but less than 465 square centimeters.  A 30 percent rating is warranted if such scars occupy an area or areas of at least 465 square centimeters but less than 929 square centimeters.  Finally, a maximum 40 percent rating is warranted if such scars occupy an area or areas of 929 square centimeters or greater.  38 C.F.R. § 4.118, Code 7801.

Code 7802 provides for a sole 10 percent rating for scars not of the head, face, or neck that are superficial, nonlinear, and occupy an area or areas of 929 square centimeters or greater.  Id. at Code 7802.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent rating is warranted for five or more scars that are unstable and painful.  Id. at Code 7804.

The Board acknowledges that Codes 7800 and 7805 also apply to scars.  However, the former applies only to scars of the head, face, or neck and the latter is only applicable when there are disabling effects not considered in ratings provided under Codes 7800-04.  As demonstrated further below, the pathology and symptomatology produced by the Veteran's scars are wholly contemplated by those Diagnostic Codes; therefore, Codes 7800 and 7805 are not applicable in this case.

As an initial matter, the Board first notes that, in the year prior to the date of claim, the Veteran's left elbow skin graft residuals are rated 10 percent disabling.  Thus, the Board will first consider whether it is factually ascertainable, based on all evidence of record, that an increase in disability occurred during that time such that a higher rating might be warranted prior to August 13, 2012.  See 38 C.F.R. § 3.400(o)(2).  Unfortunately, there is no evidence regarding the severity of the Veteran's left elbow skin graft residuals during that time.  As such, there is no evidence that the severity of such disability increased within a year of the date the instant claim was received, and a rating in excess of 10 percent is not warranted prior to August 13, 2012.  

The evidence is similarly silent regarding the severity of his left elbow skin graft residuals after August 13, 2012.  In fact, his VA treatment records include only occasional mentions of the mere existence of such a scar and there is no indication of any complaints or treatment for such disability.  A December 2012 VA examination report noted the Veteran has a single, left medial arm scar residual from a past skin graft.  The scar was not painful or unstable.  The examiner described it as deep, nonlinear, nontender, and measuring 9 by 5.5 centimeters (yielding a total area of 49.5 square centimeters).  A more recent February 2016 VA examination report notes reports of left elbow pain, but indicates the Veteran attributed such complaints to neurological disability.  In fact, he expressly denied any actual problems with the residual scar itself.  On physical examination, the scar was not painful or unstable, was superficial and nonlinear, and measured 9 by 5 centimeters (yielding a total area of 45 square centimeters).  It caused no functional limitations.  

At his March 2017 hearing before the undersigned, the Veteran alleged that there may be an extraschedular component to his left elbow skin graft residual scar, but did not identify any specific symptoms or impairment in support of a higher schedular or extraschedular rating.  

As the Veteran's left elbow skin graft residuals are already rated 20 percent disabling from August 13, 2012, to warrant a higher rating the evidence must show either (1) that it is manifested by a scar or scars occupying an area or areas of at least 465 square centimeters; or (2) that there are five or more associated scars that are all unstable or painful.  Unfortunately, there is no evidence or allegation suggesting such symptomatology.  At most, the Veteran's residual scar has been found to be deep, nonlinear, and occupying an area of 49.5 square centimeters (in December 2012).  There has never been any indication that the Veteran's left elbow skin graft residuals have been manifested by more than one scar or that such scar has been painful or unstable during the period on appeal.  Consequently, there is no basis for awarding a rating in excess of 20 percent under the applicable schedular criteria.

As the Veteran has alleged that there may be an extraschedular component to his left elbow skin graft residuals, the Board has also considered whether a higher rating on an extraschedular basis is warranted.  Such a rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence shows the Veteran's left elbow skin graft residuals manifests as a single left medial arm scar that was previously characterized as deep and nonlinear and has more recently been described as superficial and nonlinear, but appears otherwise asymptomatic.  There is no allegation or evidence indicating the scar is productive of additional symptoms that are not contemplated by the rating criteria applicable to scars (Diagnostic Codes 7800-7805) or otherwise produce an exceptional disability picture that renders the applicable schedular criteria inadequate.  Notably, as referenced above, the Veteran's own testimony suggesting a possible extraschedular component is not accompanied by any specific allegations of unusual or exceptional pathology.  Therefore, the first prong of the Thun analysis is not met, the schedular criteria are not inadequate, and referral for extraschedular consideration of the Veteran's left elbow skin graft residuals is not warranted.

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has tinnitus that manifested to a compensable degree in the first postservice year; thus, resolving all remaining reasonable doubt in his favor, service connection for tinnitus is granted.  

However, the preponderance of the evidence is against finding that earlier effective dates are warranted for awards of service connection for PTSD and SMC based on housebound status or that an increased rating is warranted for the Veteran's left elbow skin graft residuals.  To that extent, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

Service connection for tinnitus is granted.

Earlier effective dates for awards of service connection for PTSD and SMC based on housebound status are denied.

A rating in excess of 20 percent for service-connected left elbow skin graft residuals is denied.


REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, forward the Veteran's file to an appropriate examiner for a supplemental medical opinion to determine the likely cause of his hepatitis C.  Based on a review of the entire record, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hepatitis C is related to service, to include as a result of conceded herbicide exposure or blood transfusions during several surgeries conducted therein?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely cause of his claimed psychiatric disability (other than PTSD).  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity other than PTSD found. 

b. For each disability other than PTSD diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, to include trauma from his combat experience therein.

c. For each disability other than PTSD diagnosed, please also opine whether such is at least as likely as not (a 50 percent or better probability) caused or aggravated by the Veteran's service-connected PTSD or other service-connected disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
 
4. Then, forward the Veteran's file to an appropriate examiner for a supplemental medical opinion to determine the likely cause of his obstructive sleep apnea.  Based on a review of the entire record, the examiner should respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea is related to service, to include as a result of conceded herbicide exposure therein?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
 
5. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely cause of his hearing loss.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have a hearing loss disability as defined in 38 C.F.R. § 3.385? 

b. If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include conceded acoustic trauma therein?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely cause of his claimed peripheral neuropathy and the current severity of his service-connected left ulnar nerve disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each neurological disability affecting the right upper extremity, right lower extremity, or left lower extremity found.  

Specifically, does the Veteran have peripheral neuropathy of any of those extremities?

b. For each neurological disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as a result of conceded herbicide exposure or the documented surgeries therein?

The examiner should also describe the current severity of the Veteran's service-connected left ulnar nerve disability.  All pathology and symptoms must be described in sufficient detail to allow for application of the relevant rating criteria.  The findings must include (but should not be limited to) whether there is complete or incomplete paralysis of the ulnar nerve and the severity of any incomplete paralysis.  The examiner should also identify and describe the severity of any involvement of other nerves as a result of the Veteran's service-connected disability.  

The examiner must also specifically indicate whether the Veteran's service-connected left ulnar nerve disability causes loss of use of the left arm or left hand.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, arrange for the Veteran to be examined by a cardiologist to determine the nature and likely cause of his alleged ischemic heart disease.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each heart or cardiovascular disability entity found.  The examiner should consider the Veteran's reports that he has been told he has leaking heart valves.

Specifically, does the Veteran have any disability that could be considered ischemic heart disease?  The examiner must explain why or why not.

b. For any heart disability diagnosed that is not ischemic heart disease, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include as a result of conceded herbicide exposure therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

8. Then, arrange for the Veteran to be examined by a dermatologist to determine the nature and likely cause of his alleged skin disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each skin disability entity found.  All diagnostic findings should be reconciled with conflicting findings in the record (including on prior December 2012 VA examination).  

Specifically, the examiner should opine as to whether or not the Veteran has chloracne or other acneform disease consistent with chloracne-or any other disease listed in 38 C.F.R. § 3.309(e)-and explain why.

b. For each skin disability diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as a result of conceded herbicide exposure therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

9. The AOJ should then review the record, arrange for any additional development indicated (to include additional examinations deemed necessary for the intertwined issues of entitlement to SMC based on the need for regular aid and attendance and entitlement to automotive adaptive equipment) and readjudicate the claims being remanded.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


